Exhibit 10.1

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST

RTI SURGICAL, INC.

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of January 26, 2017, between
RTI Surgical, Inc., a Delaware corporation (the “Company”), and Camille Farhat
(the “Employee”).

W I T N E S S E T H

WHEREAS, the Company desires to employ the Employee as the Chief Executive
Officer of the Company and desires for the Employee to serve as a director of
the Company; and

WHEREAS, the Company and the Employee desire to enter into this Agreement as to
the terms of the Employee’s employment with the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.    POSITION AND DUTIES.

(a)    During the Employment Term (as defined in Section 2 hereof), the Employee
shall serve as the Chief Executive Officer of the Company. In this capacity, the
Employee shall have the duties, authorities and responsibilities as are required
by the Employee’s position, and such other duties, authorities and
responsibilities as may reasonably be assigned to the Employee that are not
inconsistent with the Employee’s position as Chief Executive Officer of the
Company. The Employee’s principal place of employment with the Company shall be
in Alachua, Florida or (b) such other place as mutually agreed upon by the
Employee and the Company’s Board of Directors, provided that the Employee
understands and agrees that the Employee may be required to travel from time to
time for business purposes. The Employee shall report directly to the Company’s
Board of Directors.

(b)    The Company’s Board of Directors are appointing the Employee to be a
member of the Company’s Board of Directors (if necessary, the Board of Directors
will increase its size by one to accommodate the Employee) from the first day of
the Employment Term through the annual meeting of stockholders to be held in
2017. In addition, the Board of Directors will include the Employee as a nominee
to stand for elections to the Company’s Board of Directors at each annual
meeting of stockholders occurring during the Employment Term.

(c)    During the Employment Term, the Employee shall devote all of the
Employee’s business time, energy, business judgment, knowledge and skill and the
Employee’s best efforts to the performance of the Employee’s duties with the
Company.

2.    EMPLOYMENT TERM. Beginning on March 15, 2017, the Company agrees to employ
the Employee pursuant to the terms of this Agreement, and the Employee agrees to
be so employed, for a term of two years (the “Initial Term”) commencing as of
the date hereof (the “Effective Date”). On each anniversary of the Effective
Date following the Initial Term, the term of this Agreement shall be
automatically extended for successive one-year periods, provided, however, that
either party hereto may elect not to extend this Agreement by giving written
notice to the other party at least sixty (60) days prior to any such anniversary
date. Notwithstanding the foregoing, the Employee’s employment hereunder may be
earlier terminated in accordance with Section 6 hereof, subject to Section 7
hereof. The period of time between the Effective Date and the termination of the
Employee’s employment hereunder shall be referred to herein as the “Employment
Term.”

3.    BASE SALARY. The Company agrees to pay the Employee a base salary at an
annual rate of not less than $635,000, payable in accordance with the regular
payroll practices of the Company, but not less frequently



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST

 

than monthly. The Employee’s Base Salary shall be subject to annual review by
the Board (or a committee thereof), and may be increased, but not decreased
below its then current level, from time to time by the Board. The base salary as
determined herein and adjusted from time to time shall constitute “Base Salary”
for purposes of this Agreement.

4.    ANNUAL BONUS. During the Employment Term, the Employee shall be eligible
to receive an annual discretionary incentive payment under the Company’s annual
bonus plan as may be in effect from time to time (the “Annual Bonus”) based on a
target bonus opportunity of at least 110% of the Employee’s Base Salary (the
“Target Bonus”) (for the avoidance of doubt, $698,500 during the first year),
upon the attainment of one or more pre-established performance goals to be
established by the Board or the Company’s Compensation Committee (the
“Committee”) in its sole discretion.

5.    EMPLOYEE BENEFITS.

(a)    EQUITY GRANTS. On the Effective Date, the Company and the Employee are
entering into: (i) the Restricted Stock Award Agreement #1 attached as Exhibit
A; (ii) the Restricted Stock Award Agreement #2 attached as Exhibit B; and
(iii) the Stock Option Agreement attached as Exhibit C to this Agreement.

The Employee acknowledges that these equity grants are in consideration for his
being hired by the Company and his expected contributions over the first two
years of his employment. If his employment extends beyond such two year period,
the Employee may receive additional incremental equity grants at such times;
however, it is acknowledged that the Company shall not be required to make any
additional equity grants.

(b)    BENEFIT PLANS. During the Employment Term, the Employee shall be entitled
to participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its employees generally,
subject to satisfying the applicable eligibility requirements, except to the
extent such plans are duplicative of the benefits otherwise provided to
hereunder. The Employee’s participation will be subject to the terms of the
applicable plan documents and generally applicable Company policies.
Notwithstanding the foregoing, the Company may modify or terminate any employee
benefit plan at any time.

(c)    BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Employee shall
be reimbursed in accordance with the Company’s expense reimbursement policy, for
all reasonable out-of-pocket business expenses incurred and paid by the Employee
during the Employment Term and in connection with the performance of the
Employee’s duties hereunder.

(d)    TEMPORARY HOUSING EXPENSES; RELOCATION EXPENSES. For the first year of
the Employment Term, the Company will pay for temporary housing that is
reasonably acceptable to the Employee and reasonable ground and air
transportation expenses from the Employee’s permanent residence to his temporary
housing.

6.    TERMINATION. The Employee’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a)    DISABILITY. Upon ten (10) days’ prior written notice by the Company to
the Employee of termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Employee to have performed
the Employee’s material duties hereunder due to a physical or mental injury,
infirmity or incapacity for one hundred eighty (180) days (including weekends
and holidays) in any 365-day period as determined by the Board in its reasonable
discretion. The Employee shall cooperate in all respects with the Company if a
question arises as to whether the Employee has become disabled (including,
without limitation, submitting to reasonable examinations by one or more medical
doctors and other health care specialists selected by the Company and
authorizing such medical doctors and other health care specialists to discuss
the Employee’s condition with the Company).

 

2



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST

 

(b)    DEATH. Automatically upon the date of death of the Employee.

(c)    CAUSE. Immediately upon written notice by the Company to the Employee of
a termination for Cause. “Cause” shall mean the occurrence of one of the
following events, unless, to the extent correctable, such events are fully
corrected in all material respects by the Employee within fifteen (15) days
following written notification by the Company to the Employee of the occurrence
of one of the events:

(i)    the Employee’s willful misconduct or gross negligence in the performance
of the Employee’s material duties to the Company;

(ii)    the Employee’s failure to perform the Employee’s material duties to the
Company or to follow the lawful directives of the Board (other than as a result
of death or Disability);

(iii)     indictment for, conviction of, or pleading of guilty or nolo
contendere to, any felony or any crime involving moral turpitude;

(iv)    the Employee’s violation of any laws, rules or regulations of any
governmental or regulatory body, which violation is materially injurious to the
Company’s financial condition or reputation;

(v)    the Employee’s failure to cooperate in any audit or investigation of the
business or financial practices of the Company or any of its subsidiaries;

(vi)    the Employee’s performance of any act of theft, embezzlement, fraud,
material malfeasance, material dishonesty or misappropriation of the Company’s
property;

(vii)    breach of a material provision of this Agreement or a material
provision of any other agreement with the Company, or a material violation of
the Company’s code of conduct or a material violation of any material other
written policy;

(viii)    the Employee’s possession or use of illegal drugs;

(ix)    the Employee’s legal use of alcohol or controlled substances in a manner
that materially impairs the Employee’s ability to effectively perform his job;
or

(x)    the Employee’s commission of any act that is materially injurious to the
Company’s financial condition of reputation.

The Company shall provide the Employee with a written notice detailing the
specific circumstances alleged to constitute Cause within thirty (30) days after
the Company becomes aware of such circumstances, and may actually terminate
employment within ten (10) days following the expiration of the Employee’s
fifteen (15)-day cure period described above.

(d)    WITHOUT CAUSE. Immediately upon written notice by the Company to the
Employee of an involuntary termination without Cause (other than for death or
Disability).

(e)    GOOD REASON. Upon written notice by the Employee to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Employee,
unless such events are fully corrected in all material respects by the Company
within thirty (30) days following written notification by the Employee to the
Company of the occurrence of one of the reasons set forth below:

(i)    material diminution in the Employee’s Base Salary or Target Bonus;

 

3



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST

 

(ii)    material diminution in the Employee’s duties, authorities or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law); or

(iii)    relocation of the Employee’s primary work location from (A) Alachua
County, Florida, (B) the Jacksonville, Florida metropolitan area or (C) such
other place as mutually agreed upon by the Employee and the Company’s Board of
Directors.

The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within thirty (30) days
after the first occurrence of such circumstances, and may actually terminate
employment within ten (10) days following the expiration of the Company’s thirty
(30)-day cure period described above. Otherwise, any claim of such circumstances
as “Good Reason” shall be deemed irrevocably waived by the Employee.

(f)    WITHOUT GOOD REASON. Upon sixty (60) days’ prior written notice by the
Employee to the Company of the Employee’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

(g)    EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT. Upon the
expiration of the Employment Term due to a non-extension of the Agreement by the
Company or the Employee pursuant to the provisions of Section 2 hereof.

7.    CONSEQUENCES OF TERMINATION.

(a)    DEATH. In the event that the Employee’s employment and the Employment
Term ends on account of the Employee’s death, the Employee or the Employee’s
estate, as the case may be, shall be entitled to the following (with the amounts
due under Sections 7(a)(i) through 7(a)(iv) hereof to be paid within sixty
(60) days following termination of employment, or such earlier date as may be
required by applicable law):

(i)    any unpaid Base Salary through the date of termination;

(ii)    any Annual Bonus earned but unpaid with respect to the fiscal year
ending on or preceding the date of termination (for the avoidance of doubt, no
Annual Bonus will be paid for any fiscal year during which the date of
termination occurs);

(iii)    reimbursement for any unreimbursed business expenses incurred through
the date of termination;

(iv)    any accrued but unused vacation time in accordance with Company policy;
and

(v)    all other payments, benefits or fringe benefits to which the Employee
shall be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement
(collectively, Sections 7(a)(i) through 7(a)(v) hereof shall be hereafter
referred to as the “Accrued Benefits”).

(b)    DISABILITY. In the event that the Employee’s employment and/or Employment
Term ends on account of the Employee’s Disability, the Company shall pay or
provide the Employee with the Accrued Benefits.

 

4



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST

 

(c)    TERMINATION FOR CAUSE OR AS A RESULT OF NON-EXTENSION OF THIS AGREEMENT
BY THE EMPLOYEE. If the Employee’s employment is terminated: (x) by the Company
for Cause or (y) as a result of the non-extension of the Employment Term by the
Employee as provided in Section 2 hereof, the Company shall pay to the Employee
the Accrued Benefits other than the benefit described in Section 7(a)(ii)
hereof.

(d)    TERMINATION WITHOUT CAUSE OR TERMINATION BY THE EMPLOYEE FOR GOOD REASON
OR OTHERWISE. If the Employee’s employment is terminated: (x) by the Company
other than for Cause, (y) by the Employee for Good Reason or (z) the
non-extension of the Employment Term by the Company as provided in Section 2
hereof, the Company shall pay or provide the Employee with the following,
subject to the provisions of Section 23 hereof:

(i)    the Accrued Benefits; and

(ii)    subject to the Employee’s continued compliance with the obligations in
Sections 8, 9 and 10 hereof, an amount equal to the Employee’s monthly Base
Salary rate (but not as an employee), paid monthly for a period of 12 months
following such termination (the “Severance Period”); provided that to the extent
that the payment of any amount constitutes “nonqualified deferred compensation”
for purposes of Code Section 409A (as defined in Section 23 hereof), any such
payment scheduled to occur during the first sixty (60) days following the
termination of employment shall not be paid until the first regularly scheduled
pay period following the sixtieth (60th) day following such termination and
shall include payment of any amount that was otherwise scheduled to be paid
prior thereto.

Payments and benefits provided in this Section 7(d) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

(e)    CODE SECTION 280G.

(i)    Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment, distribution, or other action by
the Company to or for the benefit of the Employee (whether paid or payable or
distributed or distributable pursuant to the terms of the Agreement or otherwise
(each a “Payment”)), would result in an “excess parachute payment” within the
meaning of Section 280G(b)(i) of the Code, but that no portion of the Payments
would be treated as excess parachute payments if the aggregate amount of the
Payments were reduced by not more 10% of the aggregate present value of all of
the Payments, then the Payments shall be reduced to the “Reduced Amount”. The
“Reduced Amount” shall be an amount expressed in present value which maximizes
the aggregate present value of Payments without causing any Payment to be an
excess parachute payment under Section 280G(b)(i) of the Code. For purposes of
this Section 7(e), present value shall be determined in accordance with Section
280G(d)(4) of the Code. If applicable, Payments shall be reduced in the
following order: (A) any cash severance based on a multiple of Base Salary or
Annual Bonus; (B) any other cash amounts payable to the Employee; (C) benefits
valued as parachute payments; and (D) acceleration of vesting of any equity
awards. If and to the extent necessary to avoid a violation of Section 409A, no
amounts payable under any “nonqualified deferred compensation plan” subject to
Section 409A shall be reduced until after all other Payments have been reduced.

(ii)    All determinations required to be made under this Section 7(e),
including the amount of any Reduced Amount and the Payments that are to be
reduced pursuant to Section 7(e)(i) and shall be made by the Company’s
accountants (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Employee within 15 business days of the
receipt of notice from the Employee that there has been a Payment, or such
earlier time as is requested by the Company. The Accounting Firm’s decision as
to which Payments are to be reduced shall be made in consultation with the
Employee and shall be subject to the Employee’s consent, which shall not be
unreasonably withheld.

 

5



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST

 

(f)    OTHER OBLIGATIONS. Upon any termination of the Employee’s employment with
the Company, the Employee shall promptly resign from any position as an officer,
director or fiduciary of any Company-related entity.

(g)    EXCLUSIVE REMEDY. The amounts payable to the Employee following
termination of employment and the Employment Term hereunder pursuant to Sections
6 and 7 hereof shall be in full and complete satisfaction of the Employee’s
rights under this Agreement and any other claims that the Employee may have in
respect of the Employee’s employment with the Company or any of its affiliates,
and the Employee acknowledges that such amounts are fair and reasonable, and are
the Employee’s sole and exclusive remedy, in lieu of all other remedies at law
or in equity, with respect to the termination of the Employee’s employment
hereunder or any breach of this Agreement.

8.    RELEASE. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond the Accrued Benefits (other than
amounts described in Section 7(a)(ii)7(a)(iii) hereof) shall only be payable if
the Employee delivers to the Company and does not revoke a general release of
claims in favor of the Company in substantially the form attached on Exhibit D
hereto. Such release shall be executed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following termination.

9.    RESTRICTIVE COVENANTS.

(a)    CONFIDENTIALITY. During the course of the Employee’s employment with the
Company, the Employee will have access to Confidential Information. For purposes
of this Agreement, “Confidential Information” means all data, information,
ideas, concepts, discoveries, trade secrets, inventions (whether or not
patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, plans, patterns, models, plans and strategies, and all
other confidential or proprietary information or trade secrets in any form or
medium (whether merely remembered or embodied in a tangible or intangible form
or medium) whether now or hereafter existing, relating to or arising from the
past, current or potential business, activities and/or operations of the Company
or any of its affiliates, including, without limitation, any such information
relating to or concerning finances, sales, marketing, advertising, transition,
promotions, pricing, personnel, customers, suppliers, vendors, partners and/or
competitors. The Employee agrees that the Employee shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s assigned duties and for the
benefit of the Company, either during the period of the Employee’s employment or
at any time thereafter, any Confidential Information or other confidential or
proprietary information received from third parties subject to a duty on the
Company’s and its subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information, and to use such information only for
certain limited purposes, in each case, which shall have been obtained by the
Employee during the Employee’s employment by the Company (or any predecessor).
The foregoing shall not apply to information that: (i) was known to the public
prior to its disclosure to the Employee; (ii) becomes generally known to the
public subsequent to disclosure to the Employee through no wrongful act of the
Employee or any representative of the Employee; or (iii) the Employee is
required to disclose by applicable law, regulation or legal process (provided
that the Employee provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information). The terms
and conditions of this Agreement shall remain strictly confidential, and the
Employee hereby agrees not to disclose the terms and conditions hereof to any
person or entity, other than immediate family members, legal advisors or
personal tax or financial advisors, or prospective future employers solely for
the purpose of disclosing the limitations on the Employee’s conduct imposed by
the provisions of this Section 9 who, in each case, agree to keep such
information confidential.

(b)    NONCOMPETITION. The Employee acknowledges that: (i) the Employee performs
services of a unique nature for the Company that are irreplaceable, and that the
Employee’s performance of such services to a competing business will result in
irreparable harm to the Company; (ii) the Employee has had and will continue to
have access to Confidential Information which, if disclosed, would unfairly and
inappropriately assist in competition against the Company or any of its
affiliates; (iii) in the course of the Employee’s employment by a competitor,
the

 

6



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST

 

Employee would inevitably use or disclose such Confidential Information;
(iv) the Company and its affiliates have substantial relationships with their
customers and the Employee has had and will continue to have access to these
customers; (v) the Employee has received and will receive specialized training
from the Company and its affiliates; and (vi) the Employee has generated and
will continue to generate goodwill for the Company and its affiliates in the
course of the Employee’s employment. Accordingly, during the Employee’s
employment hereunder and for a period of 12 months thereafter, the Employee
agrees that the Employee will not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, consultant, independent
contractor or otherwise, and whether or not for compensation) or render services
to any person, firm, corporation or other entity, in whatever form, engaged in
competition with the Company or any of its subsidiaries or affiliates in any
material business, any material business in which the Company or any of its
subsidiaries or affiliates is engaged on the date of termination or in which
they have planned (that has been approved by the Board of Directors), on or
prior to such date, to be engaged in on or after such date, in any locale of any
country in which the Company conducts business. Notwithstanding the foregoing,
nothing herein shall prohibit the Employee from being a passive owner of not
more than one percent (1%) of the equity securities of a publicly traded
corporation engaged in a business that is in competition with the Company or any
of its subsidiaries or affiliates, so long as the Employee has no active
participation in the business of such corporation. In addition, the provisions
of this Section 9(b) shall not be violated by the Employee commencing employment
with a subsidiary, division or unit of any entity that engages in a business in
competition with the Company or any of its subsidiaries or affiliates so long as
the Employee and such subsidiary, division or unit with which he is employed
does not engage in a business in competition with the Company or any of its
subsidiaries or affiliates.

(c)    NONSOLICITATION; NONINTERFERENCE. (i) During the Employee’s employment
with the Company and for a period of 12 months thereafter, the Employee agrees
that the Employee shall not, except in the furtherance of the Employee’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, solicit, aid or induce any customer
of the Company or any of its subsidiaries or affiliates to purchase goods or
services then sold by the Company or any of its subsidiaries or affiliates from
another person, firm, corporation or other entity or assist or aid any other
persons or entity in identifying or soliciting any such customer.

(ii)    During the Employee’s employment with the Company and for a period of 12
months thereafter, the Employee agrees that the Employee shall not, except in
the furtherance of the Employee’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity: (A) solicit, aid or induce any employee, representative or agent of the
Company or any of its subsidiaries or affiliates to leave such employment or
retention or to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or hire
or retain any such employee, representative or agent, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, representative or agent, or
(B) interfere, or aid or induce any other person or entity in interfering, with
the relationship between the Company or any of its subsidiaries or affiliates
and any of their respective vendors, joint venturers or licensors. An employee,
representative or agent shall be deemed covered by this Section 9(c)(ii) while
so employed or retained and for a period of six (6) months thereafter.

(d)    INVENTIONS. (i) The Employee acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments,
software, know-how, processes, techniques, works of authorship and other work
product, whether patentable or unpatentable: (A) that are reduced to practice,
created, invented, designed, developed, contributed to, or improved with the use
of any Company resources and/or within the scope of the Employee’s work with the
Company or that relate to the business, operations or actual or demonstrably
anticipated research or development of the Company, and that are made or
conceived by the Employee, solely or jointly with others, during the Employment
Term, or (B) suggested by any work that the Employee performs in connection with
the Company, either while performing the Employee’s duties with the Company or
on the Employee’s own time, shall belong exclusively to the Company (or its
designee), whether or not patent or other applications for intellectual property
protection are filed thereon (the “Inventions”). The Employee will keep full and
complete written records (the “Records”), in the manner prescribed by the
Company, of all Inventions, and will

 

7



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST

 

promptly disclose all Inventions completely and in writing to the Company. The
Records shall be the sole and exclusive property of the Company, and the
Employee will surrender them upon the termination of the Employment Term, or
upon the Company’s request. The Employee irrevocably conveys, transfers and
assigns to the Company the Inventions and all patents or other intellectual
property rights that may issue thereon in any and all countries, whether during
or subsequent to the Employment Term, together with the right to file, in the
Employee’s name or in the name of the Company (or its designee), applications
for patents and equivalent rights (the “Applications”). The Employee will, at
any time during and subsequent to the Employment Term, make such applications,
sign such papers, take all rightful oaths, and perform all other acts as may be
requested from time to time by the Company to perfect, record, enforce, protect,
patent or register the Company’s rights in the Inventions, all without
additional compensation to the Employee from the Company. The Employee will also
execute assignments to the Company (or its designee) of the Applications, and
give the Company and its attorneys all reasonable assistance (including the
giving of testimony) to obtain the Inventions for the Company’s benefit, all
without additional compensation to the Employee from the Company, but entirely
at the Company’s expense.

(ii)    In addition, the Inventions will be deemed Work for Hire, as such term
is defined under the copyright laws of the United States, on behalf of the
Company and the Employee agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Employee. If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, or the rights in such Inventions do not
otherwise automatically vest in the Company, the Employee hereby irrevocably
conveys, transfers and assigns to the Company, all rights, in all media now
known or hereinafter devised, throughout the universe and in perpetuity, in and
to the Inventions, including, without limitation, all of the Employee’s right,
title and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Employee hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Employee has any
rights in the results and proceeds of the Employee’s service to the Company that
cannot be assigned in the manner described herein, the Employee agrees to
unconditionally waive the enforcement of such rights. The Employee hereby waives
any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Employee’s benefit by virtue of the Employee being an
employee of or other service provider to the Company.

(iii)    The parties to this Agreement have the right to disclose in confidence
trade secrets to federal, state, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The parties also have the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.

(iv)    18 U.S.C. § 1833(b) provides: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that: (A) is made (i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b). Accordingly, the parties to this Agreement have the right
to disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.

(e)    RETURN OF COMPANY PROPERTY. On the date of the Employee’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Employee

 

8



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST

 

shall return all property belonging to the Company or its affiliates (including,
but not limited to, any Company-provided laptops, computers, cell phones,
wireless electronic mail devices or other equipment, or documents and property
belonging to the Company). The Employee may retain the Employee’s rolodex and
similar address books provided that such items only include contact information.

(f)    REASONABLENESS OF COVENANTS. In signing this Agreement, the Employee
gives the Company assurance that the Employee has carefully read and considered
all of the terms and conditions of this Agreement, including the restraints
imposed under this Section 9 hereof. The Employee agrees that these restraints
are necessary for the reasonable and proper protection of the Company and its
affiliates and their Confidential Information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Employee from obtaining other suitable employment during
the period in which the Employee is bound by the restraints. The Employee
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its affiliates and that the Employee has
sufficient assets and skills to provide a livelihood while such covenants remain
in force. The Employee further covenants that the Employee will not challenge
the reasonableness or enforceability of any of the covenants set forth in this
Section 9, and that the Employee will reimburse the Company and its affiliates
for all costs (including reasonable attorneys’ fees) incurred in connection with
any action to enforce any of the provisions of this Section 9 if either the
Company and/or its affiliates prevails on any material issue involved in such
dispute or if the Employee challenges the reasonableness or enforceability of
any of the provisions of this Section 9. It is also agreed that each of the
Company’s affiliates will have the right to enforce all of the Employee’s
obligations to that affiliate under this Agreement, including without limitation
pursuant to this Section 9.

(g)    REFORMATION. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 9 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.

(h)    TOLLING. In the event of any violation of the provisions of this
Section 9, the Employee acknowledges and agrees that the post-termination
restrictions contained in this Section 9 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

(i)    SURVIVAL OF PROVISIONS. The obligations contained in Sections 9 and 10
hereof shall survive the termination or expiration of the Employment Term and
the Employee’s employment with the Company and shall be fully enforceable
thereafter.

10.    COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Employee agrees that while employed by the
Company and thereafter, the Employee will respond and provide information with
regard to matters in which the Employee has knowledge as a result of the
Employee’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of any claims that may be made against the Company or its affiliates, and will
assist the Company and its affiliates in the prosecution of any claims that may
be made by the Company or its affiliates, to the extent that such claims may
relate to the period of the Employee’s employment with the Company
(collectively, the “Claims”). The Employee agrees to promptly inform the Company
if the Employee becomes aware of any lawsuits involving Claims that may be filed
or threatened against the Company or its affiliates. The Employee also agrees to
promptly inform the Company (to the extent that the Employee is legally
permitted to do so) if the Employee is asked to assist in any investigation of
the Company or its affiliates (or their actions) or another party attempts to
obtain information or documents from the Employee (other than in connection with
any litigation or other proceeding in which the Employee is a
party-in-opposition) with respect to matters the Employee believes in good faith
to relate to any investigation of the Company or its affiliates, in each case,
regardless of whether a lawsuit or other proceeding has then been filed against
the Company or its affiliates with respect to such investigation, and shall not
do so unless legally required. During the pendency of any litigation or other
proceeding

 

9



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST

 

involving Claims, the Employee shall not communicate with anyone (other than the
Employee’s attorneys and tax and/or financial advisors and except to the extent
that the Employee determines in good faith is necessary in connection with the
performance of the Employee’s duties hereunder) with respect to the facts or
subject matter of any pending or potential litigation or regulatory or
administrative proceeding involving the Company or any of its affiliates without
giving prior written notice to the Company or the Company’s counsel. Upon
presentation of appropriate documentation, the Company shall pay or reimburse
the Employee for all reasonable out-of-pocket travel, duplicating or telephonic
expenses incurred by the Employee in complying with this Section 10.

11.    WHISTLEBLOWER PROTECTION. Notwithstanding anything to the contrary
contained herein, no provision of this Agreement shall be interpreted so as to
impede the Employee (or any other individual) from reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures under the whistleblower provisions of federal law or regulation. The
Employee does not need the prior authorization of the Company to make any such
reports or disclosures and the Employee shall not be not required to notify the
Company that such reports or disclosures have been made.

12.    EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 9 or Section 10 hereof may be inadequate and, in
recognition of this fact, the Employee agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond or other security, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available, without the necessity of showing actual monetary damages.
In the event of a violation by the Employee of Section 9 or Section 10 hereof,
any severance being paid to the Employee pursuant to this Agreement or otherwise
shall immediately cease, and any severance previously paid to the Employee shall
be immediately repaid to the Company.

13.    NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 13 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise.

14.    NOTICE. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given: (a) on the date of delivery, if delivered by
hand, or (b) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, addressed as follows:

If to the Employee:

At the address (or to the facsimile number) shown

in the books and records of the Company.

If to the Company:

RTI Surgical, Inc.

11621 Research Circle

Alachua, Florida 32615

Attention: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

10



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST

 

15.    SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

16.    SEVERABILITY. The provisions of this Agreement shall be deemed severable.
The invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.

17.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18.    INDEMNIFICATION. The Company hereby agrees to indemnify the Employee and
hold the Employee harmless to the extent provided under the Bylaws of the
Company against and in respect of any and all actions, suits, proceedings,
claims, demands, judgments, costs, expenses (including reasonable attorney’s
fees), losses, and damages resulting from the Employee’s good faith performance
of the Employee’s duties and obligations with the Company. This obligation shall
survive the termination of the Employee’s employment with the Company.

19.    LIABILITY INSURANCE. The Company shall cover the Employee under
directors’ and officers’ liability insurance both during and, while potential
liability exists, after the term of this Agreement in the same amount and to the
same extent as the Company covers its other officers and directors.

20.    GOVERNING LAW; JURY WAIVER. This Agreement, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Florida
(without regard to its choice of law provisions). Each of the parties agrees
that any dispute between the parties shall be resolved only in the federal
courts of the United States of America or the courts of the State of Florida in
each case located in the city of Gainesville and the county of Alachua, and the
appellate courts having jurisdiction of appeals in such courts. In that context,
and without limiting the generality of the foregoing, each of the parties hereto
irrevocably and unconditionally waives all right to trial by jury in any
proceeding (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the Employee’s employment by the Company or any
affiliate of the Company, or the Employee’s or the Company’s performance under,
or the enforcement of, this Agreement. The parties acknowledge and agree that in
connection with any dispute arising hereunder, unless otherwise provided in this
Agreement, each party shall pay all of its own costs and expenses, including,
without limitation, its own legal fees and expenses.

21.    MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Employee and the Company with respect to the subject matter hereof.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.

22.    REPRESENTATIONS. The Employee represents and warrants to the Company
that: (a) the Employee has the legal right to enter into this Agreement and to
perform all of the obligations on the Employee’s part to be performed hereunder
in accordance with its terms, and (b) the Employee is not a party to any
agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Employee from entering
into this Agreement or performing all of the Employee’s duties and obligations
hereunder.

 

11



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST

 

23.    TAX MATTERS.

(a)    WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(b)    SECTION 409A COMPLIANCE.

(i)    The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Employee and
the Company of the applicable provision without violating the provisions of Code
Section 409A. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Employee by Code
Section 409A or damages for failing to comply with Code Section 409A.

(ii)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall not be
made or provided until the date which is the earlier of: (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Employee, and (B) the date of the Employee’s death, to the
extent required under Code Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section
23(b)(ii) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Employee in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

(iii)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A: (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee; (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(iv)    For purposes of Code Section 409A, the Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

12



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST

 

(v)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

24.    REIMBURSEMENT OF LEGAL EXPENSES. Within 60 days of the date of this
Agreement, the Company will pay to the Employee up to $25,000 to cover his legal
expenses in connection with the review and negotiation of this Agreement, so
long as he provides sufficiently detailed backup for such expenses.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY By:  

/s/ Lyle Luedeman

Name:   Lyle Luedeman Title:   Vice President of Human Resources

EMPLOYEE

 

              /s/ Camille Farhat                                            

Camille Farhat

 

14



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

EXHIBIT A

RTI SURGICAL, INC.

STAND ALONE RESTRICTED STOCK AWARD AGREEMENT #1

This RTI SURGICAL, INC. STAND ALONE RESTRICTED STOCK AWARD AGREEMENT #1 (this
“Agreement”), dated as of January 26, 2017 (the “Grant Date”), is entered into
by and between RTI Surgical, Inc., a Delaware corporation (the “Company”), and
Camille Farhat (the “Grantee”).

W I T N E S S E T H

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
to provide that the Grantee receive a portion of his compensation in the form of
restricted shares of the common stock of the Company, on the terms and subject
to the conditions provided in this Agreement, thereby encouraging stock
ownership, and permitting the acquisition of an equity interest, in the Company;
and

WHEREAS, on the Grant Date, the Company and the Grantee are entering into an
employment agreement governing the terms of the Grantee’s employment with the
Company (the “Employment Agreement”; any capitalized terms not defined in this
Agreement shall have the same defined meanings as in the Employment Agreement);
and

WHEREAS, pursuant to Section 5(a) of the Employment Agreement, as part of the
Grantee’s compensation, the Company is granting a matching restricted stock
award to the Grantee, and the Grantee is accepting such grant, upon the terms
and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.    GRANT OF RESTRICTED STOCK. Subject to the terms and conditions provided in
this Agreement, the Company hereby grants to the Grantee 850,000 shares of the
Company’s common stock, par value of $0.001 per share (the “Restricted Stock”),
as of the Grant Date. The extent to which the Grantee’s rights and interest in
the Restricted Stock becomes vested and non-forfeitable shall be determined in
accordance with the provisions of Section 2 of this Agreement.

2.    VESTING. The vesting of the Grantee’s rights and interest in the
Restricted Stock shall be determined in accordance with this Section 2.

(a)    General Vesting. The shares of Restricted Stock shall become vested in
the following amounts, at the following times and upon the following conditions,
provided that the Grantee continues to be employed with the Company through and
on the applicable Vesting Date:

 

Shares of Restricted Stock

  

Vesting Date

170,000

   First Anniversary of the Grant Date

42,500

   On the last day of each calendar quarter commencing after the First
Anniversary of the Grant Date for four (4) years thereafter

 

15



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

Except as otherwise provided in Sections 2(b) and 4 hereof, there shall be no
proportionate or partial vesting of shares of Restricted Stock in or during the
months, days or periods prior to each Vesting Date, and all vesting of shares of
Restricted Stock shall occur only on the applicable Vesting Date. Upon
termination of the Grantee’s employment with the Company for any reason, the
unvested portion of the Restricted Stock shall immediately terminate and be null
and void; provided, however, if the Employee’s employment is terminated: (x) by
the Company other than for Cause or (y) by the Employee for Good Reason, the
vesting of the Restricted Stock shall continue until the 18 month anniversary
date of the employment termination date. For the avoidance of doubt, if the
Employee’s employment is terminated by the Employee before March 15, 2018 for
any reason other than Good Reason, all of the unvested Restricted Stock shall be
forfeited

(b)    Potential Acceleration of Vesting. Notwithstanding the provisions of
Section 2(a) above:

i.    In the event that the Grantee continues to be employed with the Company
upon the satisfaction of the conditions set forth in Schedule I, then 50% of the
unvested portion of the Restricted Stock shall vest as of such satisfaction.

ii.    In the event that the Grantee continues to be employed with the Company
upon the satisfaction of the conditions set forth in Schedule II, the 50% of the
unvested portion of the Restricted Stock shall vest as of such satisfaction.

iii.    Upon a “Change in Control” of the Company during the Grantee’s
employment with the Company, all of the unvested portion Restricted Stock shall
vest as of the date of such Change in Control.

For purposes of this Agreement, “Change in Control” means any of the following
events:

(A)    The acquisition by any person of Beneficial Ownership (within the meaning
of Rule 13d-3 promulgated under the Securities Exchange Act of 1934) of more
than thirty-five percent (35%) of either (1) the value of then outstanding
equity securities of the Company (the “Outstanding Company Stock”) or (2) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”) (the foregoing Beneficial Ownership hereinafter
being referred to as a “Controlling Interest”); provided, however, that for
purposes of this definition, (1) the securities owned by the Water Street Fund
and any of its affiliates, including WSHP Biologics Holdings, LLC, Water Street
Management, and Water Street GP shall be excluded from the determination of any
person’s Beneficial Ownership and (2) the following acquisitions shall not
constitute or result in a Change in Control: (w) any acquisition by the Company;
(x) any acquisition by any Person that as of the Grant Date owns Beneficial
Ownership of a Controlling Interest; (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Related
Entity; or (z) any acquisition by any entity pursuant to a transaction which
complies with clauses (1) and (2) of subsection (C) below; or

(B)    During any period of two (2) consecutive years (not including any period
prior to the Grant Date) individuals who constitute the Board on the Grant Date
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Grant Date whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

16



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

(C)    Consummation of (1) a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving (x) the Company or (y) any of its
subsidiaries, but in the case of this clause (y) only if equity securities of
the Company are issued or issuable in connection with the transaction (each of
the events referred to in this clause (1) being hereinafter referred to as a
“Business Reorganization”), or (2) a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
equity of another entity by the Company or any of its subsidiaries (each an
“Asset Sale”), in each case, unless, following such Business Reorganization or
Asset Sale, (I) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Company Stock and
Outstanding Company Voting Securities immediately prior to such Business
Reorganization or Asset Sale beneficially own, directly or indirectly, more than
fifty percent (50%) of the value of the then outstanding equity securities and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of members of the board of directors (or
comparable governing body of an entity that does not have such a board), as the
case may be, of the entity resulting from such Business Reorganization or Asset
Sale (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (the “Continuing Entity”)
in substantially the same proportions as their ownership, immediately prior to
such Business Reorganization or Asset Sale, of the Outstanding Company Stock and
Outstanding Company Voting Securities, as the case may be (excluding any
outstanding equity or voting securities of the Continuing Entity that such
Beneficial Owners hold immediately following the consummation of the Business
Reorganization or Asset Sale as a result of their ownership, prior to such
consummation, of equity or voting securities of any company or other entity
involved in or forming part of such Business Reorganization or Asset Sale other
than the Company), (II) no Person (excluding any employee benefit plan (or
related trust) of the Company or any Continuing Entity or any entity controlled
by the Continuing Corporation or any Person that as of the Grant Date owns
Beneficial Ownership of a Controlling Interest) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the value of the then outstanding
equity securities of the Continuing Entity or the combined voting power of the
then outstanding voting securities of the Continuing Entity except to the extent
that such ownership existed prior to the Business Reorganization or Asset Sale
and (III) at least a majority of the members of the Board of Directors or other
governing body of the Continuing Entity were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Reorganization or Asset Sale.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because 35% or more of the then outstanding Voting Securities is acquired
by (1) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries, or
(2) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the shareholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.

3.    FORFEITURE. Except as set forth in Section 2 but notwithstanding any
provision outside of Section 2 to the contrary herein, the Grantee shall
immediately forfeit all of his rights and interest in the unvested portion of
the Restricted Stock upon the termination of his employment with the Company for
any reason before such unvested portion of the Restricted Stock becomes vested
in accordance with Section 2 of this Agreement.

4.    RESTRICTIONS ON TRANSFER. Unless otherwise determined by the Committee,
the shares of Restricted Stock are not transferable unless and until they become
vested in accordance with this Agreement, otherwise than by will or under the
applicable laws of descent and distribution. The terms of this Agreement shall
be binding upon the executors, administrators, heirs, successors and assigns of
the Grantee. Except as otherwise permitted pursuant to the first sentence of
this Section, any attempt to effect a Transfer of any shares of Restricted Stock
prior to the date on which the shares become vested shall be void ab initio. For
purposes of this Agreement, “Transfer” shall mean any sale, transfer,
encumbrance, gift, donation, assignment, pledge, hypothecation, or other
disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

 

17



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

5.    DELIVERY OF SHARES.

(a)    Issuance of Stock Certificates and Legends. One or more stock
certificates evidencing the Restricted Stock shall be issued in the name of the
Grantee but shall be held and retained by the Records Administrator of the
Company until the date (the “Applicable Date”) on which the shares (or a portion
thereof) subject to this Restricted Stock award become vested pursuant to
Section 2 hereof, subject to the provisions of Section 3 hereof. All such stock
certificates shall bear the following legends, along with such other legends
that the Committee shall deem necessary and appropriate or which are otherwise
required or indicated pursuant to any applicable stockholders agreement:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.

(b)    Stock Powers. The Grantee shall deposit with the Company stock powers or
other instruments of transfer or assignment, duly endorsed in blank with
signature(s) guaranteed, corresponding to each certificate representing shares
of Restricted Stock until such shares become vested, on a form attached hereto
as Exhibit A. If the Grantee shall fail to provide the Company with any such
stock power or other instrument of transfer or assignment, the Grantee hereby
irrevocably appoints the Secretary of the Company as his attorney-in-fact, with
full power of appointment and substitution, to execute and deliver any such
power or other instrument which may be necessary to effectuate the transfer of
the Restricted Stock (or assignment of distributions thereon) on the books and
records of the Company. In addition, the Company may require the spouse of the
Grantee, if any, to execute and deliver to the Company the Consent of Spouse in
the form attached hereto as Exhibit B.

(c)    Delivery of Stock Certificates. On or after each vesting date, upon
written request to the Company by the Grantee, the Company shall promptly cause
a new certificate or certificates to be issued for and with respect to all
shares that become vested on that vesting date, which certificate(s) shall be
delivered to the Grantee as soon as administratively practicable after the date
of receipt by the Company of the Grantee’s written request. The new certificate
or certificates shall continue to bear those legends and endorsements that the
Company shall deem necessary or appropriate (including those relating to
restrictions on transferability and/or obligations and restrictions under the
securities laws)

6.    RIGHTS WITH RESPECT TO RESTRICTED STOCK.

(a)    General. Except as otherwise provided in this Agreement, including with
respect to cash dividends, the Grantee shall have, with respect to all of the
shares of Restricted Stock, whether vested or unvested, all of the rights of a
holder of shares of common stock of the Company, including without limitation:
(i) the right to vote such Restricted Stock, and (ii) the rights available to
all holders of shares of common stock of the Company upon any merger,
consolidation, reorganization, liquidation or dissolution, stock split up, stock
dividend or recapitalization undertaken by the Company; provided, however, that
all of such rights shall be subject to the terms, provisions, conditions and
restrictions set forth in this Agreement (including without limitation
conditions under which all such rights shall be forfeited). Any Shares issued to
the Grantee as a dividend with respect to shares of Restricted Stock shall have
the same status and bear the same legend as the shares of Restricted Stock and
shall be held by the Company, if the shares of Restricted Stock that such
dividend is attributed to is being so held, unless otherwise determined by the
Committee. In addition, notwithstanding any provision to the contrary herein,
any cash dividends declared with respect to shares of Restricted Stock subject
to this Agreement shall be held in escrow by the

 

18



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

Committee until such time as the shares of Restricted Stock that such cash
dividends are attributed to shall become vested, and in the event that such
shares of Restricted Stock are subsequently forfeited, the cash dividends
attributable to such portion shall be forfeited as well.

(b)    Adjustments to Shares. If at any time while this Agreement is in effect,
there shall be any increase or decrease in the number of issued and outstanding
shares of the Company’s common stock through the declaration of a stock dividend
or through any recapitalization resulting in a stock split-up, combination or
exchange of such shares, then and in that event, the Committee shall make any
adjustments it deems fair and appropriate, in view of such change, in the number
of shares of Restricted Stock then subject to this Agreement. If any such
adjustment shall result in a fractional Share, such fraction shall be
disregarded.

(c)    No Restrictions on Certain Transactions. Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Restricted Stock awarded hereunder, shall not affect in any
manner the right, power or authority of the Company to make, authorize or
consummate: (i) any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; (ii) any
merger, consolidation or similar transaction by or of the Company; (iii) any
offer, issue or sale by the Company of any capital stock of the Company,
including any equity or debt securities, or preferred or preference stock that
would rank prior to or on parity with the Restricted Stock and/or that would
include, have or possess other rights, benefits and/or preferences superior to
those that the Restricted Stock includes, has or possesses, or any warrants,
options or rights with respect to any of the foregoing; (iv) the dissolution or
liquidation of the Company; (v) any sale, transfer or assignment of all or any
part of the stock, assets or business of the Company; or (vi) any other
corporate transaction, act or proceeding (whether of a similar character or
otherwise).

7.    TAX CONSEQUENCES.

(a)    Section 83(b) Election. If the Grantee properly elects, within thirty
(30) days of the Grant Date, to include in gross income for federal income tax
purposes an amount equal to the fair market value (as of the Grant Date) of the
Restricted Stock pursuant to Section 83(b) of the Code, a form of which is
attached hereto as Exhibit C, the Grantee shall make arrangements satisfactory
to the Company to pay to the Company any federal, state or local income taxes
required to be withheld with respect to the Restricted Stock. If the Grantee
shall fail to make such tax payments as are required, the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
(including without limitation, the withholding of any Shares that otherwise
would be issued to the Grantee under this Agreement) otherwise due to the
Grantee any federal, state or local taxes of any kind required by law to be
withheld with respect to the Restricted Stock.

(b)    No Section 83(b) Election. If the Grantee does not properly make the
election described in paragraph 7(a) above, the Grantee shall, no later than the
date or dates as of which the restrictions referred to in this Agreement hereof
shall lapse, pay to the Company, or make arrangements satisfactory to the
Committee for payment of, any federal, state or local taxes of any kind required
by law to be withheld with respect to the Restricted Stock (including without
limitation the vesting thereof), and the Company shall, to the extent permitted
by law, have the right to deduct from any payment of any kind (including without
limitation, the withholding of any Shares that otherwise would be distributed to
the Grantee under this Agreement) otherwise due to Grantee any federal, state,
or local taxes of any kind required by law to be withheld with respect to the
Restricted Stock.

(c)    Grantee’s Responsibilities for Tax Consequences. Tax consequences on the
Grantee (including without limitation federal, state, local and foreign income
tax consequences) with respect to the Restricted Stock (including without
limitation the grant, vesting and/or forfeiture thereof) are the sole
responsibility of the Grantee. Upon the request of the Grantee, the Company
shall, to the extent permitted by law, deduct from any payment of any kind
(including without limitation, the withholding of any Shares that otherwise

 

19



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

would be distributed to the Grantee under this Agreement) otherwise due to
Grantee any federal, state, or local taxes of any kind required by law to be
withheld with respect to the Restricted Stock. The Grantee shall consult with
his own personal accountant(s) and/or tax advisor(s) regarding these matters,
the making of a Section 83(b) election, and the Grantee’s filing, withholding
and payment (or tax liability) obligations.

8.    NO EFFECT ON EMPLOYMENT. Nothing in this Agreement shall confer upon the
Grantee the right to continue in the employment of the Company or affect any
right which the Company may have to terminate the employment of the Grantee
regardless of the effect of such termination of employment on the rights of the
Grantee under or this Agreement. If the Grantee’s employment is terminated for
any reason whatsoever (and whether lawful or otherwise), he will not be entitled
to claim any compensation for or in respect of any consequent diminution or
extinction of his rights or benefits (actual or prospective) under this
Agreement or any award. The rights and obligations of the Grantee under the
terms of his employment with the Company will not be affected by his
participation in this Agreement, and this Agreement does not form part of any
contract of employment between the Grantee and the Company or any Subsidiary.
The granting of awards is entirely at the discretion of the Committee, and the
Grantee shall not in any circumstances have any right to be granted an award.

9.    CLAWBACK.

(a)    The Company may: (x) cause the cancellation of the Restricted Stock;
(y) require reimbursement with respect to the Restricted Stock; and (z) effect
any other right of recoupment of equity or other compensation provided under
this Agreement or otherwise in accordance with any Company policies generally
applicable to the Company’s officers and/or directors that currently exist or
that may from time to time be adopted or modified in the future by the Company
and/or applicable law (each, a “Clawback Policy”), provided that the following
conditions are satisfied: (1) there is an accounting restatement of the
Company’s financial statements or results and (2) the restatement results from a
noncompliance by the Company with any requirements under or related to the
federal securities laws that is material, injurious to the Company or was the
result of actions with bad intent. In such an event, the claw back will be in an
amount of up to the total economic gain from any stock-based grants within the
five-year period preceding the restatement. By accepting the Restricted Stock,
the Grantee agrees to be bound to any existing or future Clawback Policy adopted
by the Company, or any amendments that may from time to time be made to the
Clawback Policy in the future by the Company, as required to comply with
applicable laws or stock exchange requirements, and is further agreeing that all
of the Grantee’s equity awards may be unilaterally amended by the Company,
without the Grantee’s consent, to the extent that the Company in its discretion
determines to be necessary or appropriate to comply with any Clawback Policy to
the extent required to comply with applicable laws or stock exchange
requirements.

(b)    If the Grantee, without the consent of the Company, while employed by or
providing services to the Company or after termination of such employment or
service, violates a non-competition, non-solicitation or non-disclosure covenant
or agreement or otherwise violates the Company’s Corporate Governance
Guidelines, Code of Conduct and Ethics, Code of Ethics for the Chief Executive
Officer and Senior Financial Officer or any other corporate governance materials
specified by the SEC or exchange on which common stock of the Company is listed,
then, if such violation is material and injurious to the Company, or was the
result of actions with bad intent: (i) any outstanding, vested or unvested,
earned or unearned portion of the Restricted Stock may, at the Committee’s
discretion, be canceled and (ii) the Committee, in its discretion, may require
the Grantee or other person to whom any payment has been made or shares or other
property have been transferred in connection with the Restricted Stock to
forfeit and pay over to the Company, on demand, all or any portion of the gain
(whether or not taxable) realized upon the sale of any Restricted Stock.

10.    GOVERNING LAWS. This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.

 

20



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

11.    SUCCESSORS. This Agreement shall inure to the benefit of, and be binding
upon, the Company and the Grantee and their heirs, legal representatives,
successors and permitted assigns.

12.    SEVERABILITY. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained in this Agreement.

13.    ENTIRE AGREEMENT. This Agreement expresses the entire understanding and
agreement of the parties hereto with respect to such terms, restrictions and
limitations.

14.    HEADINGS. Section headings used herein are for convenience of reference
only and shall not be considered in construing this Agreement.

15.    ADDITIONAL ACKNOWLEDGEMENTS. By their signatures below (including
electronic signatures), the Grantee and the Company agree that the Restricted
Stock is granted under and governed by the terms and conditions of this
Agreement. The Grantee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
this Agreement.

16.    REGISTRATION. Within 180 days of the Grant Date, the Company shall file
with the Securities and Exchange Commission a registration statement on Form S-8
consistent with the applicable rules and requirements of the Securities Act of
1933, as amended, to register all of the shares of Restricted Stock. The Company
shall keep such registration statement effective for the period of time
necessary for the Employee to sell all of the shares of Registered Stock.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the Grant
Date.

 

COMPANY: RTI SURGICAL, INC. By:  

 

  Name:     Title:  

The Grantee acknowledges and represents that he has reviewed the provisions of
this Agreement in its entirety, is familiar with and understands their terms and
provisions, and hereby accepts the Restricted Stock subject to all of the terms
and provisions of this Agreement. The Grantee further represents that he has had
an opportunity to obtain the advice of counsel prior to executing this
Agreement.

 

GRANTEE:

 

Camille Farhat

 

22



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

SCHEDULE I

[****]

 

23



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST.

 

SCHEDULE II

[****]

 

24



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST

 

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED I,                                         , hereby sell,
assign and transfer unto                                          
                    (                ) shares of common stock of RTI Surgical,
Inc. standing in my name of the books of said corporation represented by
Certificate No.                      herewith and do hereby irrevocably
constitute and appoint                                          to transfer the
said stock on the books of the within named corporation with full power of
substitution in the premises.

This Stock Assignment may be used only in accordance with the Restricted Stock
Agreement between RTI Surgical, Inc. and the undersigned dated January     ,
2017.

Dated:             ,         

 

Signature:                                                           
                        

                                     Camille Farhat

INSTRUCTIONS:

Please DO NOT fill in any blanks other than the signature lines.

The purpose of this assignment is to enable the Company to receive the return of
the shares of common stock as set forth in the Restricted Stock Agreement,
without requiring additional signatures on the part of the Recipient.

 

25



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST

 

EXHIBIT B

CONSENT OF SPOUSE

I,                     , spouse of Camille Farhat, have read and approve the
foregoing Restricted Stock Agreement (the “Agreement”). In consideration of the
Company’s grant to my spouse of the shares of common stock of RTI Surgical, Inc.
as set forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact
in respect to the exercise of any rights under the Agreement and agree to be
bound by the provisions of the Agreement insofar as I may have any rights in
said Agreement or any shares of common stock issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state or country of our residence as of the date of the signing of the
foregoing Agreement.

Dated:             , 20    

 

 

Signature of Spouse

Print Name:                                                                    

 

26



--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [****] ARE SUBJECT TO A CONFIDENTIAL
TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED
COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST

 

EXHIBIT C

ELECTION UNDER SECTION 83(b)

OF THE U.S. INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his receipt of the property described below:

1.     The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

Name:

 

 

 

Spouse:

 

 

 

Taxpayer I.D. No.:

 

 

 

Address:

 

 

   

 

 

Tax Year:

 

 

 

2.     The property with respect to which the election is made is described as
follows:                      (                ) shares of the common stock
(“Common Shares”) of RTI Surgical, Inc. (the “Company”).

3.     The date on which the property was transferred is             , 20    .

4.     The property is subject to the following restrictions:

The Common Shares are required to be returned to the Company in the event that
the undersigned ceases to perform services for the Company through certain dates
specified in the Restricted Stock Agreement between me and the Company dated as
of January     , 2017. This right lapses with regard to a portion of the Common
Shares based on my employment with the Company over time.

5.     The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is: $        .

6.     The amount (if any) paid for such property is: [ ZERO].

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property. The
undersigned understands that the foregoing election may not be revoked except
with the consent of the Commissioner.

 

Dated:             , 201  

  

 

  

Signature of Taxpayer

The undersigned spouse of taxpayer joins in this election.

 

Dated:             , 201  

  

 

  

Spouse of Taxpayer

 

27



--------------------------------------------------------------------------------

EXHIBIT B

RTI SURGICAL, INC.

STAND ALONE RESTRICTED STOCK AWARD AGREEMENT #2

This RTI SURGICAL, INC. STAND ALONE RESTRICTED STOCK AWARD AGREEMENT #2 (this
“Agreement”), dated as of January 26, 2017 (the “Grant Date”), is entered into
by and between RTI Surgical, Inc., a Delaware corporation (the “Company”), and
Camille Farhat (the “Grantee”).

W I T N E S S E T H

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
to provide that the Grantee receive a portion of his compensation in the form of
restricted shares of the common stock of the Company, on the terms and subject
to the conditions provided in this Agreement, thereby encouraging stock
ownership, and permitting the acquisition of an equity interest, in the Company;
and

WHEREAS, on the Grant Date, the Company and the Grantee are entering into an
employment agreement governing the terms of the Grantee’s employment with the
Company (the “Employment Agreement”; any capitalized terms not defined in this
Agreement shall have the same defined meanings as in the Employment Agreement);
and

WHEREAS, pursuant to Section 5(a) of the Employment Agreement, as part of the
Grantee’s compensation, the Company is granting a matching restricted stock
award to the Grantee, and the Grantee is accepting such grant, upon the terms
and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.    GRANT OF RESTRICTED STOCK. Subject to the terms and conditions provided in
this Agreement, the Company hereby grants to the Grantee 150,000 shares of the
Company’s common stock, par value of $0.001 per share (the “Restricted Stock”),
as of the Grant Date (the “Restricted Stock”). The extent to which the Grantee’s
rights and interest in the Restricted Stock becomes vested and non-forfeitable
shall be determined in accordance with the provisions of Section 2 of this
Agreement.

2.    VESTING.

(a)    The vesting of the Grantee’s rights and interest in the Restricted Stock
shall be determined in accordance with this Section 2. The Restricted Stock
shall become fully vested on the latest date (the “Purchase Date”) on which the
fair market value of the cumulative amount of shares that the Grantee purchases
on the open market equals $500,000 (the “Purchased Stock”), so long as the
Purchase Date is on or before March 15, 2018.

(b)    Shares issued pursuant to the Restricted Stock shall not be transferable
for a period of one year following the Purchase Date and certificates
representing such shares shall have a legend to that effect.

3.    FORFEITURE. Notwithstanding anything to the contrary herein, the Grantee
shall immediately forfeit all of his rights and interest in the Restricted Stock
upon the earlier to occur of the following: (a) the termination of his
employment with the Company for any reason before the Restricted Stock becomes
vested in accordance with Section 2 of this Agreement, and (b) the Grantee’s
failure to purchase, on the open market, the Purchased Stock on or before
March 15, 2018.



--------------------------------------------------------------------------------

4.    RESTRICTIONS ON TRANSFER. Unless otherwise determined by the Committee,
the shares of Restricted Stock are not transferable unless and until they become
vested in accordance with this Agreement, otherwise than by will or under the
applicable laws of descent and distribution. The terms of this Agreement shall
be binding upon the executors, administrators, heirs, successors and assigns of
the Grantee. Except as otherwise permitted pursuant to the first sentence of
this Section, any attempt to effect a Transfer of any shares of Restricted Stock
prior to the date on which the shares become vested shall be void ab initio. For
purposes of this Agreement, “Transfer” shall mean any sale, transfer,
encumbrance, gift, donation, assignment, pledge, hypothecation, or other
disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

5.    DELIVERY OF SHARES.

(a)    Issuance of Stock Certificates and Legends. One or more stock
certificates evidencing the Restricted Stock shall be issued in the name of the
Grantee but shall be held and retained by the Records Administrator of the
Company until the date (the “Applicable Date”) on which the shares (or a portion
thereof) subject to this Restricted Stock award become vested pursuant to
Section 2 hereof, subject to the provisions of Section 3 hereof. All such stock
certificates shall bear the following legends, along with such other legends
that the Committee shall deem necessary and appropriate or which are otherwise
required or indicated pursuant to any applicable stockholders agreement:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.

(b)    Stock Powers. The Grantee shall deposit with the Company stock powers or
other instruments of transfer or assignment, duly endorsed in blank with
signature(s) guaranteed, corresponding to each certificate representing shares
of Restricted Stock until such shares become vested, on a form attached hereto
as Exhibit A. If the Grantee shall fail to provide the Company with any such
stock power or other instrument of transfer or assignment, the Grantee hereby
irrevocably appoints the Secretary of the Company as his attorney-in-fact, with
full power of appointment and substitution, to execute and deliver any such
power or other instrument which may be necessary to effectuate the transfer of
the Restricted Stock (or assignment of distributions thereon) on the books and
records of the Company. In addition, the Company may require the spouse of the
Grantee, if any, to execute and deliver to the Company the Consent of Spouse in
the form attached hereto as Exhibit B.

(c)    Delivery of Stock Certificates. On or after each vesting date, upon
written request to the Company by the Grantee, the Company shall promptly cause
a new certificate or certificates to be issued for and with respect to all
shares that become vested on that vesting date, which certificate(s) shall be
delivered to the Grantee as soon as administratively practicable after the date
of receipt by the Company of the Grantee’s written request. The new certificate
or certificates shall continue to bear those legends and endorsements that the
Company shall deem necessary or appropriate (including those relating to
restrictions on transferability and/or obligations and restrictions under the
securities laws).

6.    RIGHTS WITH RESPECT TO RESTRICTED STOCK.

(a)    General. Except as otherwise provided in this Agreement, including with
respect to cash dividends (which are addressed below), the Grantee shall have,
with respect to all of the shares of Restricted Stock, whether vested or
unvested, all of the rights of a holder of shares of common stock of the
Company, including without limitation (i) the right to vote such Restricted
Stock, and (ii) the rights

 

2



--------------------------------------------------------------------------------

available to all holders of shares of common stock of the Company upon any
merger, consolidation, reorganization, liquidation or dissolution, stock split
up, stock dividend or recapitalization undertaken by the Company; provided,
however, that all of such rights shall be subject to the terms, provisions,
conditions and restrictions set forth in this Agreement (including without
limitation conditions under which all such rights shall be forfeited).    Any
Shares issued to the Grantee as a dividend with respect to shares of Restricted
Stock shall have the same status and bear the same legend as the shares of
Restricted Stock and shall be held by the Company, if the shares of Restricted
Stock that such dividend is attributed to is being so held, unless otherwise
determined by the Committee. In addition, notwithstanding any provision to the
contrary herein, any cash dividends declared with respect to shares of
Restricted Stock subject to this Agreement shall be held in escrow by the
Committee until such time as the shares of Restricted Stock that such cash
dividends are attributed to shall become vested, and in the event that such
shares of Restricted Stock are subsequently forfeited, the cash dividends
attributable to such portion shall be forfeited as well.

(b)    Adjustments to Shares. If at any time while this Agreement is in effect,
there shall be any increase or decrease in the number of issued and outstanding
shares of the Company’s common stock through the declaration of a stock dividend
or through any recapitalization resulting in a stock split-up, combination or
exchange of such shares, then and in that event, the Committee shall make any
adjustments it deems fair and appropriate, in view of such change, in the number
of shares of Restricted Stock then subject to this Agreement. If any such
adjustment shall result in a fractional Share, such fraction shall be
disregarded.

(c)    No Restrictions on Certain Transactions. Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Restricted Stock awarded hereunder, shall not affect in any
manner the right, power or authority of the Company to make, authorize or
consummate: (i) any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; (ii) any
merger, consolidation or similar transaction by or of the Company; (iii) any
offer, issue or sale by the Company of any capital stock of the Company,
including any equity or debt securities, or preferred or preference stock that
would rank prior to or on parity with the Restricted Stock and/or that would
include, have or possess other rights, benefits and/or preferences superior to
those that the Restricted Stock includes, has or possesses, or any warrants,
options or rights with respect to any of the foregoing; (iv) the dissolution or
liquidation of the Company; (v) any sale, transfer or assignment of all or any
part of the stock, assets or business of the Company; or (vi) any other
corporate transaction, act or proceeding (whether of a similar character or
otherwise).

7.    TAX CONSEQUENCES.

(a)    Section 83(b) Election. If the Grantee properly elects, within thirty
(30) days of the Grant Date, to include in gross income for federal income tax
purposes an amount equal to the fair market value (as of the Grant Date) of the
Restricted Stock pursuant to Section 83(b) of the Code, a form of which is
attached hereto as Exhibit C, the Grantee shall make arrangements satisfactory
to the Company to pay to the Company any federal, state or local income taxes
required to be withheld with respect to the Restricted Stock. If the Grantee
shall fail to make such tax payments as are required, the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
(including without limitation, the withholding of any Shares that otherwise
would be issued to the Grantee under this Agreement) otherwise due to the
Grantee any federal, state or local taxes of any kind required by law to be
withheld with respect to the Restricted Stock.

(b)    No Section 83(b) Election. If the Grantee does not properly make the
election described in paragraph 7(a) above, the Grantee shall, no later than the
date or dates as of which the restrictions referred to in this Agreement hereof
shall lapse, pay to the Company, or make arrangements satisfactory to the
Committee for payment of, any federal, state or local taxes of any kind required
by law to be withheld with respect to the Restricted Stock (including without
limitation the vesting thereof), and the Company shall, to the extent permitted
by law, have the right to deduct from any payment of any kind (including without
limitation, the withholding of any Shares that otherwise would be distributed to
the Grantee under this Agreement) otherwise due to Grantee any federal, state,
or local taxes of any kind required by law to be withheld with respect to the
Restricted Stock.

 

3



--------------------------------------------------------------------------------

(c)    Grantee’s Responsibilities for Tax Consequences. Tax consequences on the
Grantee (including without limitation federal, state, local and foreign income
tax consequences) with respect to the Restricted Stock (including without
limitation the grant, vesting and/or forfeiture thereof) are the sole
responsibility of the Grantee. Upon request of the Grantee, the Company shall,
to the extent permitted by law, deduct from any payment of any kind (including
without limitation, the withholding of any Shares that otherwise would be
distributed to the Grantee under this Agreement) otherwise due to Grantee any
federal, state, or local taxes of any kind required by law to be withheld with
respect to the Restricted Stock. The Grantee shall consult with his own personal
accountant(s) and/or tax advisor(s) regarding these matters, the making of a
Section 83(b) election, and the Grantee’s filing, withholding and payment (or
tax liability) obligations.

8.    NO EFFECT ON EMPLOYMENT. Nothing in this Agreement shall confer upon the
Grantee the right to continue in the employment of the Company or affect any
right which the Company may have to terminate the employment of the Grantee
regardless of the effect of such termination of employment on the rights of the
Grantee under or this Agreement. If the Grantee’s employment is terminated for
any reason whatsoever (and whether lawful or otherwise), he will not be entitled
to claim any compensation for or in respect of any consequent diminution or
extinction of his rights or benefits (actual or prospective) under this
Agreement or any award. The rights and obligations of the Grantee under the
terms of his employment with the Company will not be affected by his
participation in this Agreement, and this Agreement does not form part of any
contract of employment between the Grantee and the Company or any Subsidiary.
The granting of awards is entirely at the discretion of the Committee, and the
Grantee shall not in any circumstances have any right to be granted an award.

9.    CLAWBACK.

(a)    The Company may: (x) cause the cancellation of the Restricted Stock;
(y) require reimbursement with respect to the Restricted Stock; and (z) effect
any other right of recoupment of equity or other compensation provided under
this Agreement or otherwise in accordance with any Company policies generally
applicable to the Company’s officers and/or directors that currently exist or
that may from time to time be adopted or modified in the future by the Company
and/or applicable law (each, a “Clawback Policy”), provided that the following
conditions are satisfied: (1) there is an accounting restatement of the
Company’s financial statements or results and (2) the restatement results from a
noncompliance by the Company with any requirements under or related to the
federal securities laws that is material, injurious to the Company or was the
result of actions with bad intent. In such an event, the claw back will be in an
amount of up to the total economic gain from any stock-based grants within the
five-year period preceding the restatement. By accepting the Restricted Stock,
the Grantee agrees to be bound to any existing or future Clawback Policy adopted
by the Company, or any amendments that may from time to time be made to the
Clawback Policy in the future by the Company, as required to comply with
applicable laws or stock exchange requirements, and is further agreeing that all
of the Grantee’s equity awards may be unilaterally amended by the Company,
without the Grantee’s consent, to the extent that the Company in its discretion
determines to be necessary or appropriate to comply with any Clawback Policy to
the extent required to comply with applicable laws or stock exchange
requirements.

(b)    If the Grantee, without the consent of the Company, while employed by or
providing services to the Company or after termination of such employment or
service, violates a non-competition, non-solicitation or non-disclosure covenant
or agreement or otherwise violates the Company’s Corporate Governance
Guidelines, Code of Conduct and Ethics, Code of Ethics for the Chief Executive
Officer and Senior Financial Officer or any other corporate governance materials
specified by the SEC or exchange on which common stock of the Company is listed,
then, if such violation is material and injurious to the Company, or was the
result of actions with bad intent: (i) any outstanding, vested or unvested,
earned or unearned portion of the Restricted Stock may, at the Committee’s
discretion, be canceled and (ii) the Committee, in its discretion, may require
the Grantee or other person to whom any payment has been made or shares or other
property have been transferred in connection with the Restricted Stock to
forfeit and pay over to the Company, on demand, all or any portion of the gain
(whether or not taxable) realized upon the sale of any Restricted Stock.

 

4



--------------------------------------------------------------------------------

10.    GOVERNING LAWS. This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.

11.    SUCCESSORS. This Agreement shall inure to the benefit of, and be binding
upon, the Company and the Grantee and their heirs, legal representatives,
successors and permitted assigns.

12.    SEVERABILITY. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained in this Agreement.

13.    ENTIRE AGREEMENT. This Agreement expresses the entire understanding and
agreement of the parties hereto with respect to such terms, restrictions and
limitations.

14.    HEADINGS. Section headings used herein are for convenience of reference
only and shall not be considered in construing this Agreement.

15.    ADDITIONAL ACKNOWLEDGEMENTS. By their signatures below (including
electronic signatures), the Grantee and the Company agree that the Restricted
Stock is granted under and governed by the terms and conditions of this
Agreement. The Grantee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
this Agreement

16.    REGISTRATION. Within 180 days of the Grant Date, the Company shall file
with the Securities and Exchange Commission a registration statement on Form S-8
consistent with the applicable rules and requirements of the Securities Act of
1933, as amended, to register all of the shares of Restricted Stock. The Company
shall keep such registration statement effective for the period of time
necessary for the Employee to sell all of the shares of Registered Stock.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the Grant
Date.

 

COMPANY: RTI SURGICAL, INC. By:  

 

  Name:   Title:

The Grantee acknowledges and represents that he has reviewed the provisions of
this Agreement in its entirety, is familiar with and understands their terms and
provisions, and hereby accepts the Restricted Stock subject to all of the terms
and provisions of this Agreement. The Grantee further represents that he has had
an opportunity to obtain the advice of counsel prior to executing this
Agreement.

 

GRANTEE:  

 

Camille Farhat  

 

6



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED I,                                         , hereby sell,
assign and transfer unto                                          
                    (                ) shares of common stock of RTI Surgical,
Inc. standing in my name of the books of said corporation represented by
Certificate No.                      herewith and do hereby irrevocably
constitute and appoint                                          to transfer the
said stock on the books of the within named corporation with full power of
substitution in the premises.

This Stock Assignment may be used only in accordance with the Restricted Stock
Agreement between RTI Surgical, Inc. and the undersigned dated January     ,
2017.

Dated:             ,         

 

Signature:  

 

Camille Farhat

INSTRUCTIONS:

Please DO NOT fill in any blanks other than the signature lines.

The purpose of this assignment is to enable the Company to receive the return of
the shares of common stock as set forth in the Restricted Stock Agreement,
without requiring additional signatures on the part of the Recipient.

 

7



--------------------------------------------------------------------------------

EXHIBIT B

CONSENT OF SPOUSE

I,                     , spouse of Camille Farhat, have read and approve the
foregoing Restricted Stock Agreement (the “Agreement”). In consideration of the
Company’s grant to my spouse of the shares of common stock of RTI Surgical, Inc.
as set forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact
in respect to the exercise of any rights under the Agreement and agree to be
bound by the provisions of the Agreement insofar as I may have any rights in
said Agreement or any shares of common stock issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state or country of our residence as of the date of the signing of the
foregoing Agreement.

Dated:                     , 20    

 

 

Signature of Spouse Print Name:  

 

 

8



--------------------------------------------------------------------------------

EXHIBIT C

ELECTION UNDER SECTION 83(b)

OF THE U.S. INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his receipt of the property described below:

 

2. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

Name:   

 

   Spouse:   

 

   Taxpayer I.D. No.:   

 

   Address:   

 

     

 

   Tax Year:   

 

  

2.    The property with respect to which the election is made is described as
follows:                      (                ) shares of the common stock
(“Common Shares”) of RTI Surgical, Inc. (the “Company”).

3.     The date on which the property was transferred is             , 20    .

4.     The property is subject to the following restrictions:

The Common Shares are required to be returned to the Company in the event that
the undersigned ceases to perform services for the Company through certain dates
specified in the Restricted Stock Agreement between me and the Company dated as
of January     , 2017. This right lapses with regard to a portion of the Common
Shares based on my employment with the Company over time.

5.     The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is: $        .

6.     The amount (if any) paid for such property is: [ ZERO].

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property. The
undersigned understands that the foregoing election may not be revoked except
with the consent of the Commissioner.

 

Dated:             , 201        

 

      Signature of Taxpayer

The undersigned spouse of taxpayer joins in this election.

 

Dated:             , 201        

 

      Spouse of Taxpayer

 

9



--------------------------------------------------------------------------------

EXHIBIT C

RTI SURGICAL, INC.

STAND ALONE STOCK OPTION AGREEMENT

This RTI SURGICAL, INC. STAND ALONE STOCK OPTION AGREEMENT (this “Agreement”)
dated as of January 26, 2017 (the “Grant Date”), is entered into by and between
RTI Surgical, Inc., a Delaware corporation (the “Company”), and Camille Farhat
(the “Grantee”).

W I T N E S S E T H

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
to provide that the Grantee receive a portion of his compensation in the form of
an option to purchase shares of the common stock of the Company, on the terms
and subject to the conditions provided in this Agreement, thereby encouraging
stock ownership, and permitting the acquisition of an equity interest, in the
Company;

WHEREAS, on the Grant Date, the Company and the Grantee are entering into an
employment agreement governing the terms of the Grantee’s employment with the
Company (the “Employment Agreement”; any capitalized terms not defined in this
Agreement shall have the same defined meanings as in the Employment Agreement);
and

WHEREAS, pursuant to Section 5(a) of the Employment Agreement, as part of the
Grantee’s compensation, the Company is granting a stock option award to the
Grantee, and the Grantee is accepting such grant, upon the terms and conditions
set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.    GRANT OF STOCK OPTIONS.

a.    Subject to the terms and conditions provided in this Agreement, the
Company hereby grants to the Grantee an option to purchase up to 1,950,000
shares of the Company’s common stock, par value of $0.001 per share (the “Stock
Options”), as of the Grant Date. The Stock Options are free standing stock
options and therefore not granted under an equity plan, and are intended to be
nonqualified stock options, and not incentive stock options as defined in
Section 422 of the Internal Revenue Code of 1986, as amended.

b.    The exercise price per share for the Stock Options is $3.20 (the “Exercise
Price”).

c.    The date as of which the Stock Options shall expire (the “Expiration
Date”) at 5:00 p.m. eastern time, unless otherwise terminated earlier pursuant
to the provisions of this Agreement is the five year anniversary date of the
Grant Date. The time period from the Grant Date through the Expiration Date
shall be the “Exercise Period.”

d.    The extent to which the Grantee’s rights and interest in the Stock Options
becomes vested and non-forfeitable shall be determined in accordance with the
provisions of Section 2 of this Agreement.

2.    VESTING. The vesting of the Grantee’s rights and interest in the Stock
Options shall be determined in accordance with this Section 2.

 

10



--------------------------------------------------------------------------------

a.    Subject to Section 2(b)of this Agreement, the Stock Options shall vest as
follows:

i.    650,000 shares of common stock subject to the Stock Options shall vest on
the first day following any 60 Day Period (as defined below) during the Exercise
Period on which the Average Stock Price per share is equal to or greater than
$6.00 (to be adjusted for any stock splits during the Exercise Period);

ii.    650,000 shares of common stock subject to the Stock Options shall vest on
the first day following any 60 Day Period during the Exercise Period on which
the Average Stock Price per share is equal to or greater than $7.00 (to be
adjusted for any stock splits during the Exercise Period); and

iii.     650,000 shares of common stock subject to the Stock Options shall vest
on the first day following any 60 Day Period during the Exercise Period on which
the Average Stock Price per share is equal to or greater than $8.00 (to be
adjusted for any stock splits during the Exercise Period).

For the avoidance of doubt, the vesting set forth in this Section 2(a) is
cumulative. By way of example, if the Company’s stock price per share is at
$5.00 throughout all of calendar year 2017, but then increases to $8.50 on
January 2, 2018 and is at or above that same price for 60 days and such 60th day
is May 16, 2018, all 1,950,000 shares of common stock subject to the Stock
Options shall vest on May 17, 2018.

For purposes of this Section 2(a): (I) “60 Day Period” means any period of 60
consecutive calendar days on which the Company’s common stock trades on the
Nasdaq Stock Market and (II) “Average Stock Price” is calculated by averaging
the closing price of the Company’s common stock for each trading day that occurs
during the 60 Day Period (for calendar days during the 60 Day Period that are
not trading days, the closing price on such days shall be deemed to be the
closing price on the most recent previous trading day) (e.g., the closing price
on a Saturday will be deemed to equal the closing price on Friday, the day
before).

Notwithstanding any other provision of Section 2(a), if the Company is acquired
by a third party at a stock price per share equal to or greater than one of the
thresholds set forth in Section 2(a) above, the applicable shares of common
stock subject to the Stock Options shall vest in accordance with such threshold
regardless of whether the Company’s closing trading stock price exceeds such
threshold for such period of time as set forth above.

b.    Notwithstanding anything to the contrary in this Agreement or in the
Employment Agreement, upon termination of the Employee’s employment with the
Company for any reason other than by (i) the Company without Cause, (ii) the
non-extension of the Employment Term by the Company as provided in Section 2 of
the Employment Agreement or (iii) the Employee for Good Reason, then any
unvested portion of the Stock Options shall immediately terminate and be null
and void; provided, however, if the Employee’s employment is terminated by
(x) the Company without Cause, (y) the Employee for Good Reason or (z) the
Employee without Good Reason after September 15, 2018 (each event referred to as
a “Qualifying Termination”), then the unvested portion of the Stock Options
shall continue to be subject to vesting as set forth in Section 2(a) hereof
until the 18 month anniversary of the date on which the Qualifying Termination
occurs.

For the avoidance of doubt, notwithstanding anything to the contrary in this
Agreement or in the Employment Agreement, including Section 2(b) hereof, if the
Employee’s employment with the Company is terminated by the Employee before
March 15, 2018 for any reasons other than for Good Reason, all of the Stock
Options, whether vested or unvested, shall immediately terminate and be null and
void.

3.    EXERCISABILITY. The vested portion of the Stock Options shall be
exercisable in whole or in part in accordance with the exercise schedule set
forth in Section 2 by written notice which shall state the election to exercise
the Stock Option, the number of shares of common stock in respect of which the
Stock Options is being exercised, and such other representations and agreements
as to the holder’s investment intent with respect to such shares as may be
required by the Company. Such written notice shall be signed by the Grantee and
shall be delivered in person or by certified mail to the Secretary of the
Company. The written notice shall be accompanied

 

11



--------------------------------------------------------------------------------

by payment of the Exercise Price. The Stock Options (or a portion thereof) shall
be deemed to be exercised after both (a) receipt by the Company of such written
notice accompanied by the Exercise Price and (b) arrangements that are
satisfactory to the Committee in its sole discretion have been made for
Grantee’s payment to the Company of the amount, if any, that is necessary to be
withheld in accordance with applicable Federal or state tax withholding
requirements. No shares of common stock of the Company shall be issued pursuant
to the Stock Options unless and until such issuance and such exercise shall
comply with all relevant provisions of applicable law, including the
requirements of any stock exchange upon which the shares of common stock of the
Company then may be traded.

4.    METHOD OF PAYMENT. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Grantee: (a) cash;
(b) check; (c) with shares of common stock of the Company owned by the Grantee,
or the withholding of shares that otherwise would be delivered to the Grantee as
a result of the exercise of the Stock Options; or (d) such other consideration
or in such other manner as may be determined by the Committee in its absolute
discretion.

5.    TERMINATION OF STOCK OPTIONS.    Any unexercised portion of the Stock
Options shall automatically and without notice terminate and become null and
void at the time of the earliest to occur of the following:

a.    immediately on the date on which the Grantee’s employment with the Company
is terminated by the Company for Cause;

b.    twelve months after the date on which the Grantee’s employment with the
Company is terminated on account of death or Disability (as determined by a
medical doctor satisfactory to the Committee);

c.    eighteen months after the date on which the Grantee’s employment with the
Company is terminated due to a Qualifying Termination;

d.    immediately on the date on which the Grantee’s employment with the Company
is terminated by the Employee without Good Reason prior to March 15, 2018; and

e.    the fifth anniversary of the Grant Date.

6.    TRANSFERABILITY. The Stock Options granted hereby are not transferable
otherwise than by will or under the applicable laws of descent and distribution,
and during the lifetime of the Grantee the Stock Options shall be exercisable
only by the Grantee, or the Grantee’s guardian or legal representative. In
addition, the Stock Options shall not be assigned, negotiated, pledged or
hypothecated in any way (whether by operation of law or otherwise), and the
Stock Options shall not be subject to execution, attachment or similar process.
Upon any attempt to transfer, assign, negotiate, pledge or hypothecate the Stock
Options, or in the event of any levy upon the Stock Options by reason of any
execution, attachment or similar process contrary to the provisions hereof, the
Option shall immediately become null and void. The terms of these Stock Options
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Grantee

7.    NO RIGHTS OF SHAREHOLDER; ISSUANCE OF SHARES UPON EXERCISE. Neither the
Grantee nor any personal representative (or beneficiary) shall be, or shall have
any of the rights and privileges of, a stockholder of the Company with respect
to any shares purchasable or issuable upon the exercise of the Stock Options, in
whole or in part, prior to the date on which the shares are issued. Upon
exercise of the Stock Options and payment of the Exercise Price, the Company
shall issue to the Grantee the number of shares of Common Stock so paid for, in
the form of fully paid and nonassessable Common Stock.

8.    TAX CONSEQUENCES. The Company shall have the right to deduct from any
compensation or any other payment of any kind (including withholding the
issuance of shares of common stock) due the Grantee the amount of any foreign,
federal, state or local taxes required by law to be withheld as the result of
the exercise of the Stock Options or the lapsing of any restriction with respect
to any shares of common stock acquired on exercise of the Stock Options;
provided, however, that the value of the shares of common stock withheld may not
exceed the

 

12



--------------------------------------------------------------------------------

statutory minimum withholding amount required by law. In lieu of such deduction,
the Company may require the Grantee to make a cash payment to Company equal to
the amount required to be withheld. If the Grantee does not make such payment
when requested, the Company may refuse to issue any stock certificate until
arrangements satisfactory to the Company for such payment have been made.

9.    NO EFFECT ON EMPLOYMENT. Nothing in this Agreement shall confer upon the
Grantee the right to continue in the employment of the Company or affect any
right which the Company may have to terminate the employment of the Grantee
regardless of the effect of such termination of employment on the rights of the
Grantee under this Agreement. If the Grantee’s employment is terminated for any
reason whatsoever (and whether lawful or otherwise), he will not be entitled to
claim any compensation for or in respect of any consequent diminution or
extinction of his rights or benefits (actual or prospective) under this
Agreement or any award. The rights and obligations of the Grantee under the
terms of his employment with the Company will not be affected by his
participation in this Agreement, and this Agreement does not form part of any
contract of employment between the Grantee and the Company or any subsidiary.
The granting of awards is entirely at the discretion of the Committee, and the
Grantee shall not in any circumstances have any right to be granted an award.

10.    CLAWBACK.

a.    The Company may (x) cause the cancellation of these Stock Options,
(y) require reimbursement with respect to these Stock Options, and (z) effect
any other right of recoupment of equity or other compensation provided under
this Agreement or otherwise in accordance with any Company policies generally
applicable to the Company’s officers and/or directors that currently exist or
that may from time to time be adopted or modified in the future by the Company
and/or applicable law (each, a “Clawback Policy”), provided that the following
conditions are satisfied: (1) there is an accounting restatement of the
Company’s financial statements or results and (2) the restatement results from a
noncompliance by the Company with any requirements under or related to the
federal securities laws that is material, injurious to the Company or was the
result of actions with bad intent. In such an event, the claw back will be in an
amount of up to the total economic gain from any stock-based grants within the
five-year period preceding the restatement. By accepting the Restricted Stock,
the Grantee agrees to be bound to any existing or future Clawback Policy adopted
by the Company, or any amendments that may from time to time be made to the
Clawback Policy in the future by the Company, as required to comply with
applicable laws or stock exchange requirements, and is further agreeing that all
of the Grantee’s equity awards may be unilaterally amended by the Company,
without the Grantee’s consent, to the extent that the Company in its discretion
determines to be necessary or appropriate to comply with any Clawback Policy to
the extent required to comply with applicable laws or stock exchange
requirements.

b.    If the Grantee, without the consent of the Company, while employed by or
providing services to the Company or after termination of such employment or
service, violates a non-competition, non-solicitation or non-disclosure covenant
or agreement or otherwise violates the Company’s Corporate Governance
Guidelines, Code of Conduct and Ethics, Code of Ethics for the Chief Executive
Officer and Senior Financial Officer or any other corporate governance materials
specified by the SEC or exchange on which common stock of the Company is listed,
then, if such violation is material and injurious to the Company, or was the
result of actions with bad intent, (i) any outstanding, vested or unvested,
earned or unearned portion of the Stock Options may, at the Committee’s
discretion, be canceled and (ii) the Committee, in its discretion, may require
the Grantee or other person to whom any payment has been made or shares or other
property have been transferred in connection with the Stock Options to forfeit
and pay over to the Company, on demand, all or any portion of the gain (whether
or not taxable) realized upon the exercise of any Stock Options.

11.    GOVERNING LAWS. This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.

12.    SUCCESSORS. This Agreement shall inure to the benefit of, and be binding
upon, the Company and the Grantee and their heirs, legal representatives,
successors and permitted assigns.

 

13



--------------------------------------------------------------------------------

13.    SEVERABILITY. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained in this Agreement.

14.    ENTIRE AGREEMENT. This Agreement expresses the entire understanding and
agreement of the parties hereto with respect to such terms, restrictions and
limitations.

15.    HEADINGS. Section headings used herein are for convenience of reference
only and shall not be considered in construing this Agreement.

16.    ADDITIONAL ACKNOWLEDGEMENTS. By their signatures below (including
electronic signatures), the Grantee and the Company agree that the Stock Options
are granted under and governed by the terms and conditions of this Agreement.
The Grantee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to
this Agreement.

17.    REGISTRATION. Within 180 days of the Grant Date, the Company shall file
with the Securities and Exchange Commission a registration statement on Form S-8
consistent with the applicable rules and requirements of the Securities Act of
1933, as amended, to register all of the shares of Restricted Stock. The Company
shall keep such registration statement effective for the period of time
necessary for the Employee to sell all of the shares of Registered Stock.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the Grant
Date.

 

COMPANY: RTI SURGICAL, INC. By:  

 

  Name:   Title:

The Grantee acknowledges and represents that he has reviewed the provisions of
this Agreement in its entirety, is familiar with and understands their terms and
provisions, and hereby accepts the Stock Options subject to all of the terms and
provisions of this Agreement. The Grantee further represents that he has had an
opportunity to obtain the advice of counsel prior to executing this Agreement.

 

GRANTEE:  

 

Camille Farhat  

 

15



--------------------------------------------------------------------------------

EXHIBIT D

GENERAL RELEASE

I, Camille Farhat, in consideration of and subject to the performance by RTI
Surgical, Inc. (together with its subsidiaries, the “Company”), of its
obligations under the Employment Agreement dated as of January 26, 2017 (the
“Agreement”), which are further described on Schedule A attached hereto, do
hereby release and forever discharge as of the date hereof the Company and its
respective affiliates and all present, former and future managers, directors,
officers, employees, successors and assigns of the Company and its affiliates
and direct or indirect owners (collectively, the “Released Parties”) to the
extent provided below (this “General Release”). The Released Parties are
intended to be third-party beneficiaries of this General Release, and this
General Release may be enforced by each of them in accordance with the terms
hereof in respect of the rights granted to such Released Parties hereunder.
Terms used herein but not otherwise defined shall have the meanings given to
them in the Agreement.

My employment or service with the Company and its affiliates terminated as of
                    ,                     , and I hereby resign from any
position as an officer, member of the board of managers or directors (as
applicable) or fiduciary of the Company or its affiliates (or reaffirm any such
resignation that may have already occurred). I understand that any payments or
benefits paid or granted to me under Section 7 of the Agreement represent, in
part, consideration for signing this General Release and are not salary, wages
or benefits to which I was already entitled. I understand and agree that I will
not receive certain of the payments and benefits specified in Section 7 of the
Agreement unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter. I understand and agree that
such payments and benefits are subject to Sections 9 and 10 of the Agreement,
which (as noted below) expressly survive my termination of employment and the
execution of this General Release. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates.

Except as provided in paragraphs 4 and 5 below and except for the provisions of
the Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

1



--------------------------------------------------------------------------------

I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving: (i) any right to
the Accrued Benefits or any severance benefits to which I am entitled under the
Agreement; (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise; or (iii) my rights as an equity or
security holder in the Company or its affiliates.

In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.

I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

I agree that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees.

I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof or as required by law,
and I will instruct each of the foregoing not to disclose the same to anyone.

Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

I hereby acknowledge that Sections 7 through 14, 18 through 21 and 23 of the
Agreement shall survive my execution of this General Release.

I represent that I am not aware of any claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.

 

2



--------------------------------------------------------------------------------

Whenever possible, each provision of this General Release shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1. I HAVE READ IT CAREFULLY;

 

  2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

  5. I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;

 

  6. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  7. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  8. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:  

 

    DATED:                                    
                                        

 

3



--------------------------------------------------------------------------------

Schedule A

Benefits

The Company shall provide me with the following, subject to the terms and
conditions set forth in the Agreement and the General Release (including,
without limitation, my continued compliance with Sections 8, 9, and 10 of the
Agreement):

1.    The Accrued Benefits (as defined in the Agreement), payable within sixty
(60) days following the Date of Termination.

2.    An amount equal to the Employee’s monthly Base Salary rate (but not as an
employee), paid monthly for a period of 12 months following such termination;
provided that to the extent that the payment of any amount constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A (as
defined in Section 23 of the Agreement), any such payment scheduled to occur
during the first sixty (60) days following the termination of employment shall
not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto.

 

4